PER CURIAM.
We affirm appellant’s three year jail sentence for violation of probation, but remand with directions to the trial judge to correct the guidelines scoresheet.
At sentencing, the state changed the prepared scoresheet because the scoresheet used to place appellant on probation mistakenly omitted points for legal restraint. The trial judge used the changed score-sheet to sentence appellant for the violation of probation.
It was error to allow the state to change the scoresheet and add points for legal restraint. See Graham v. State, 559 So.2d 343 (Fla. 4th DCA 1990) (scoresheet can be corrected for miscalculations, but not for omissions). However, such error was harmless because under either scoresheet appellant's sentence would be the same. The “bump-up” provision for a sentence imposed after a revocation of probation can place a defendant in the next higher cell (guidelines range). Fla.R.Crim.P. 3.701 d.14. The “bumped-up” cell (guidelines range) of the correct scoresheet and the cell (guidelines range) of the incorrect scoresheet are the same and the sentence imposed was within the permitted range of those cells (guidelines ranges).
AFFIRMED AND REMANDED WITH DIRECTIONS.
GLICKSTEIN, WARNER and GARRETT, JJ., concur.